74743-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90848: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74743-COA


Short Caption:BRANHAM (WILLIAM) VS. WARDENCourt:Court of Appeals


Related Case(s):45532, 74743


Lower Court Case(s):Washoe Co. - Second Judicial District - CR921048Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/09/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam Edward BranhamJonathan M. Kirshbaum
							(Federal Public Defender/Las Vegas)
						


RespondentIsidro BacaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/09/2018Case Status UpdateTransferred from Supreme Court. 


08/09/2018Case Status UpdateSubmitted for Decision.


12/13/2018Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before: Silver/Tao/Gibbons. Majority: Silver/Tao/Gibbons. 134 Nev. Adv. Opn. No. 99. COA18-908480




12/28/2018Case Status UpdateTransferred to Supreme Court. (COA)


12/28/2018Case Status UpdateCase Closed. (COA)



Combined Case View